U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q /A (Amendment #1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-159577 ARCIS RESOURCES CORPORATION (Name of Registrant in its Charter) Nevada 37-1563401 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 4320 Eagle Point Parkway, Suite A, Birmingham, AL 35242 (Address of Principal Executive Offices) Issuer's Telephone Number: (205) 453-9650 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated fileroSmaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: September 1, 2011 Common Voting Stock: 28,796,000 This Form 10-Q/A is filed to include the XBRL documents, which were not included with the original Form 10-Q. Item 6. Exhibits 101.ins XBRL Instance 101.sch XBRL Schema 101.cal XBRL Calculation 101.def XBRL Definition 101.lab XBRL Label 101.pre XBRL Presentation 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Reportto be signed on its behalf by the undersigned thereunto duly authorized. ARCIS RESOURCES CORPORATION Date: September 1, 2011 By: /s/ Kenneth A. Flatt, Jr. Kenneth A. Flatt, Jr., Chief Executive Officer By: /s/ Robert J. Fanella Robert J. Fanella, Chief Financial Officer 2
